Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Status of the Claims
Claim 1 is pending
Claim 1 is amended
The rejection under 35 USC 101 is maintained
Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.
Regarding the issue of eligibility, Step 2A first prong, Applicant argues:  “claim 1’s steps of, “setting a RFID scanner and performing statistics and step 2 of obtaining material requirements according to BOM [bill of materials], mapping the required materials to each workstation, and accordingly calculating material consumption at each material consumption workstation when an i-th product is produced,” are not practically performed in the human mind.  The Office states that “obtaining material requirements according to BOM” falls within the mental process grouping. However, the mental process grouping of claims includes observation, evaluation, judgment or opinion. “Obtaining material requirements according to BOM” does not belong to any one of observation, evaluation, judgment and opinion, and instead, it is directed to gathering data, e.g., material information, from BOM. Further, the gathered data, e.g., the obtained information of material requirements according to BOM, is used for mapping each workstation and further used for calculating material consumption at each workstation. Obviously, the above steps (gathering steps) do not fall within the certain methods of organizing human activity also.  Further, steps 3 to 5 are also not practically performed in the human mind because none of the recited steps includes observation, evaluation, judgment or opinions: … The Office states that “obtaining distribution frequency” falls within the mental process grouping. Applicant respectfully disagrees. “Obtaining distribution frequency of each type of material” is based on the workstation division, which is a process of gathering data from the workstation division information (e.g., ... when a number of material lacking boxes is equal to or greater than the maximum carrying capacity Q of the transportation means, distributing materials..., updating the material lacking quantity after the distribution is completed, and enabling one round of material lacking workstations to fall into one workstation group). Obviously, it is not practically performed in human mind.” (Applicant’s 5/16/22 remarks, pp.6-7).  The examiner respectfully disagrees.
The examiner notes that the claimed RFID step is not tied to the claim in general.  That is, the RFID statistics do not appear to be referenced further in the claim.  Even if they were, the concept of using RFID to gather inventory data without more is the conventional use of RFID.  (Automated Tracking Solutions v. The Coca-Cola Company, Fed. Cir., 2018, “The representative claims are quite broad, reciting uses of RFID system components recognized in the specification to be routine and conventional. The claims do not use these conventional RFID components in a non-conventional combination or arrangement. Instead, the claims merely disclose collecting data from a particular source—RFID transponders—and analyzing that data.”).  This appears to be an insignificant data gathering step.  Whether or not the step of RFID scanning is positively claimed, any data derived from the scan could be subsequently acted on by the claimed method steps.  
Also, Applicant argues above that obtaining data according to BOM, distribution frequency are not performed in the human mind.  (Applicant’s 5/16/22 remarks, pp.6-7).  However, Applicant states that processes in the human mind “includes observation, evaluation, judgment or opinions.”  Id.  The examiner respectfully suggests that gathering the claimed data could be a type of observation performed by a human mind.  (MPEP 2106.04a, “In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:   a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);”)
Applicant also argues:  “Further, none of step 3 (e.g., establishing the mathematical model to obtain the planned material distribution based on the workstation division), step 4 (the obtaining step, namely, obtaining the optimized storage location using a mathematical model based on the gathered data), and step 5 (e.g., distributing materials based on the planned material distribution and the optimized storage location of the warehouse) falls within the certain methods of organizing human activity, e.g., fundamental economic processes, commercial or legal interactions, and/or managing personal behavior or interactions between people.” (Applicant’s 5/16/22 remarks, p.7).   The examiner respectfully disagrees. 
Applicant’s invention “relates to the field of material distribution in mixed-model assembly workshops, and in particular, to a material distribution method based on workstation group division.”  (Applicant’s specification, para 0002).  The examiner interprets this to be inventory management, which is fundamental to economic activity.  In addition, to the extent that the invention appears to give instructions to distribute parts to assembly workstations, this could also be a method of organizing human activity.  (Applicant’s specification para 0007-08, “[0007] Due to the unstable production rhythm and the lack of good material scheduling design optimization, the distribution of work tasks for the distribution personnel is extremely uncoordinated. When there is a demand for emergency distribution of multiple materials, the distribution personnel are busy, while when there is no demand for emergency distribution, the distribution personnel are idle. The distribution personnel cannot know the consumption of materials at the line side. When there are multiple notices on emergency material lacking at the same time, it may result in that distribution personnel cannot distribute materials timely, leading to shutdown of the production line caused by material lacking.”)
Regarding Step 2A-second prong, Applicant argues:  “The Office considered the claim featured directed to RFID and distributing materials to be extra-solution activity.  Applicant respectfully disagrees. The objective of the claimed invention is to provide a material distribution method based on workstation group division, which enables the types and quantities of materials distributed to be more reasonable by design optimization of a distribution scheduling solution, thereby ensuring that a mixed-model assembly line is not subjected to material lacking and shutdown in the production process. Along these lines, the method of claim 1 includes: … Each of the additional elements mentioned above is one essential part for completing material distributions. In other words, material distributions without any one of the additional elements cannot be completed. Additional elements as the Examiner states are not extra-solution activity.”  (Applicant’s 5/16/22 remarks, pp.7-8).   The examiner respectfully disagrees.
As stated above, the recited RFID step does not appear to be positively tied to the claim in general.  Accordingly, the examiner cannot consider to be essential.  Applicant’s invention appears to analyze material data to determine a material distribution plan.  Applicant’s claimed step 6 distributes material according to the plan.  However, it is already established that merely performing the plan does not make an abstract idea patent eligible.  (MPEP 2106.05g performing the planned action is an insignificant application of an abstract idea, citing In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential)).
Applicant further argues:  “In addition, the subject matter of the claim including the combination of additional elements as a whole is directed to a practical application. Specifically, the additional elements include:… In particular, the combination of additional elements uses the mathematical formulas and models, e.g., steps 3 and 4, in a specific manner that sufficiently limits the use of the mathematical concepts to the practical application of distributing materials. Specifically, the mathematical formulas are integrated into processes that obtains the planned material distribution and the optimized storage location of the warehouse, so that materials can be distributed based on the planned material distribution and the optimized storage location of the warehouse, thereby improving efficiency of material distribution over the existing distribution method. Thus, the claim is eligible.” (Applicant’s 5/16/22 remarks, pp.8-9; “Conversely, claim 1 provides a material distribution method that enables the types and quantities of materials distributed to be more reasonable by optimization of a distribution scheduling solution involving mathematical models providing the planned material distribution and the optimized storage location based on divided workstation groups.  In the limitations, planning the material distribution with respect to the workstation group division is based on a mathematical model…”, Id. ) .   The examiner respectfully disagrees.  
To the extent the invention is “improving efficiency”, it appears to improve the efficiency of a business process (e.g., distributing goods and warehouse management).  “In determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field.”  (MPEP 2106.05a).  “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool.”  Id.  In the present case, the computer appears to be used as a tool to implement calculations to determine a business efficiency optimization.  Accordingly, the claim is not patent eligible.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to determining material distribution to workstations which is a mental process. Other than reciting RFID, MATLAB and distributing materials nothing in the claims precludes the steps from being performed mentally.  But for the RFID, MATLAB and distributing materials the limitations on obtaining material requirements according to BOM, establishing mathematical model and obtaining planned material distribution,  obtaining distribution frequency is a process that under its broadest reasonable interpretation could be performed by mentally.  The limitations of RFID and, personnel and distributing materials are considered by the examiner to be extra solution activity.  Applicant has not invented RFID or implementing a workflow.  The addition of insignificant activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (see MPEP 2106.05 g).  If claim limitations, under the broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Further the above limitations related to determining material distribution stripped of the identified additional and insignificant elements could also be considered a “Method of Organizing Human Activity” relating to the managing human behavior and interactions.  Thus, the claims recite an abstract idea.

 The judicial exception is not integrated into a practical application. The examiner notes that beyond the data gathering step, no computing hardware is recited. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Beyond data gathering, the recited claim appears to be an abstract idea not tied to any technological environment.  This does not take the claim out of the mental process or method of organizing human activity grouping. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the abstract idea are instructions not tied to any computer components. Mere instructions to apply an exception cannot provide an inventive concept.  Also, the additional elements of RFID, MATLAB and distributing materials were considered by the examiner to be extra solution activity above.  Applicant has not invented retrieving data from RFID (Automated Tracking Solutions v. The Coca-Cola Company, Fed. Cir., 2018, “The representative claims are quite broad, reciting uses of RFID system components recognized in the specification to be routine and conventional. The claims do not use these conventional RFID components in a non-conventional combination or arrangement. Instead, the claims merely disclose collecting data from a particular source—RFID transponders—and analyzing that data.”) or executing a plan (MPEP 2106.05g performing the planned action is an insignificant application of an abstract idea, citing In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential)).  To the extent that the claim recites the use of MATLAB, the examiner notes that the specification does not recite what MATLAB is.  However, the examiner understands MATLAB to be a type of commercial numeric computing software.  Applicant has not invented MATLAB, and it is not clear that using MATLAB renders the abstract idea patent eligible.  Applicant’s claimed mathematical steps may be complicated, but may still be performed by a human.  (“The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. For instance, in CyberSource, the court determined that the step of "constructing a map of credit card numbers" was a limitation that was able to be performed "by writing down a list of credit card transactions made from a particular IP address." In making this determination, the court looked to the specification, which explained that the claimed map was nothing more than a listing of several (e.g., four) credit card transactions. The court concluded that this step was able to be performed mentally with a pen and paper, and therefore, it qualified as a mental process.” MPEP 2106.04a).  The claims are not patent eligible.


Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Allowable Subject Matter
Claim 1 would be allowable if the rejection under 35 USC 101 is overcome.  The examiner notes that the mathematical formulas recited in the claim appear to be novel over the art.


Conclusion

Relevant art not relied on but made of record include
Liu, “Dynamic just-in-time material distribution system for mixed model assembly lines under uncertainty”, 2014
Jiang, “Workstation-oriented production logistics distribution optimization”, 2009
The references describe algorithms to optimize workstation logistics.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687